Title: To Thomas Jefferson from William Short, 22 September 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Septr. 22. 1791.

Since the King’s solemn acceptation of the constitution mentioned to you in my last he seems to have taken much pains to shew that it was his free choice. The day of the constitution being proclaimed throughout Paris agreeably to the decree of the assembly, the chateau and garden of the Thuilleries and the Champs-Elysees were illuminated at the King’s expence. He went in the course of the evening with his family to visit the illuminations and recieved the loudest applauses from all quarters; two days ago he went also with the Queen and family to the opera. This circumstance seems to have given uncommon pleasure, as it is not only the first time they have been to a theatre since the revolution, but the first time the King was ever at the opera in Paris.
These external marks of adhesion have so displeased those who are here of the aristocratical party that they have almost entirely abandoned the court.—On the contrary those of the courtiers who had for some time absented themselves on account of the active part they took in the revolution have now returned there. The King and Queen are apparently well satisfied with this circumstance and treat them with marked civility. Time alone can shew whether the King will be able by such measures and by his future conduct to obtain  the confidence of the nation in his acceptation of the constitution. For my own part I am well persuaded that at this moment he is fully determined to act up to his professions as he was also at the time of his going to the assembly in February 1790.—But should future events be different from those he expected and should an opportunity present itself of flying from them it can hardly be supposed that it will not be made use of again.
At present the King sees or thinks he sees order and tranquillity restored by his acceptance—in his refusal he sees personal danger to himself and family, and even if he should be able to escape, he sees the necessity of reconquering the Kingdom under the auspices as it were of his brother. Of course his own power passed into his hands, a circumstance highly displeasing to the Queen and which it is supposed decides her to shew so perfect an adhesion to the assembly. Should the King be deceived in his expectations, should the next legislature be domineered by factions in or out of the assembly, and following the example of their predecessors attempt to take the exercise of the functions of government into their hands and thus continue the state of anarchy, which is too much to be apprehended from the nature of the constitution and the present disposition of men’s minds, he may then prefer the alternative however disagreeable of putting himself under the protection of his brother and of foreign aid.
The interview between the Emperor and King of Prussia took place at Pilnitz. Their own affairs were probably the principal object of the interview, but the Count D’Artois being present and having had two private and long conferences with them shews that the affairs of France also were taken into consideration. Nothing certain has transpired of the result. A declaration which you will see in the newspapers sent by the way of Havre has been published as having been signed by the Emperor and King of Prussia and delivered to the Count D’Artois. There is no official certainty of its truth but seems generally to be considered as true, as well as letters addressed to the King by the Princes in order to engage him to refuse the constitution. The principal argument is drawn from the certainty of relief from abroad and his being in a state of captivity.
The assembly have determined to put an end to their session the last day of this month. It is thought there will be then a sufficient number of the new house to proceed to business. The elections are going on throughout the Kingdom and it is apprehended that a great number of the members of the next assembly will have very exagerated and dangerous principles.
The intelligence from the islands continues to be obscure and  contradictory. It may be considered as certain however that the decree of the 15th of May gives general dissatisfaction. It is yet uncertain whether this assembly will recede.
The papers will have informed you of the peace between the Empress of Russia and the Turk.
The minister of marine (M. Thevenard) has resigned on account of ill health. M. de Bougainville destined to succeed him declines. Other changes in the ministry are expected to take place soon.
You will be informed by Mr. Swan of an examination lately made of some American beef and pork, by commissaries appointed by the minister and who have made the most favorable report of it.
I recieved yesterday a packet by the way of Havre of which the postage cost 60₶. It contained only two books for the consulate of Rouen and Bordeaux. As I am sure it was not your intention that it should come in this manner I have thought it proper to mention it to you that you may in future have marked on the cover of such packets that they are books or papers, which would exempt them from being considered as letters and subjected to that postage. I recieved this morning from M. de la Motte a small packet marked No. 1. containing two newspapers. He tells me he has received others to my address which he shall send by the first private conveyance. I suppose it possible there may be a letter from you among them. The last I have had the honor of recieving from you was dated May 10. Yours most respectfully,

W. Short

